 



Exhibit 10.2
INVESTOR’S RIGHTS AND STANDSTILL AGREEMENT
THIS INVESTOR’S RIGHTS AND STANDSTILL AGREEMENT (this “Agreement”) is made and
entered into as of October 7, 2007, by and between UCBH Holdings, Inc., a
Delaware corporation (the “Issuer”) and China Minsheng Banking Corp., Ltd. a
Chinese joint stock commercial bank (the “Buyer”).
RECITALS
     WHEREAS, Issuer and Buyer have entered into an Investment Agreement, dated
as of October 7, 2007 (the “Investment Agreement”);
     WHEREAS, in order to induce Buyer to enter into the Investment Agreement,
Issuer desires to provide Buyer certain rights set forth in this Agreement with
respect to the Subject Securities (as defined below); and
     WHEREAS, in order to induce Issuer to enter into the Investment Agreement,
Buyer has agreed to comply with certain “lock up” and “standstill” restrictions
with respect to the Subject Securities on the terms and conditions set out in
this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree hereto as follows:
          SECTION 1. DEFINITIONS
     1.1 Definitions. As used in this Agreement, the following terms have the
following meanings:
          (a) “Affiliate” means, with respect to any Person at any time, any
other Person directly or indirectly controlling, controlled by, or under common
control with such Person as of such time; provided that, for the purposes of
this Agreement, Buyer and its Affiliates shall not be Affiliates of Issuer, and
Issuer and its Affiliates shall not be Affiliates of Buyer.
          (b) “Beneficial Ownership” by a Person shall be interpreted in
accordance with the term “beneficial ownership” as defined in Rule 13d-3
promulgated under the Exchange Act; provided that Buyer shall not be deemed to
Beneficially Own any Common Stock subject to the Investment Agreement prior to
the purchase of such Common Stock by Buyer. For purposes of this Agreement, a
Person shall be deemed to Beneficially Own any securities that are Beneficially
Owned by its Affiliates or any Group of which such Person or any such Affiliate
is or becomes a member. Notwithstanding the foregoing, securities Beneficially
Owned by Buyer and its Affiliates shall not include, for any purpose under this
Agreement, any Common Stock held by Buyer and its Affiliates (i) in trust for
the benefit of persons other than Buyer and its Affiliates; (ii) in managed,
brokerage, custodial, nominee or other customer accounts; (iii) in mutual funds,
open- or closed-end investment funds or other pooled investment vehicles
sponsored, managed and/or advised or subadvised by Buyer or its Affiliates; or
(iv) by Affiliates of Buyer (or any division thereof) which are broker-dealers
or otherwise engaged in the securities business, provided that in each case,
such securities were acquired in the ordinary course of business of their
respective banking, investment management and securities business and not with
the intent or purpose on the part of Buyer or its Affiliates of influencing
control of

1



--------------------------------------------------------------------------------



 



Issuer or avoiding the provisions of this Agreement. The terms “Beneficially
Own” and “Beneficial Owner” shall have a correlative meaning.
          (c) “Board” shall mean the board of directors of Issuer.
          (d) “Business Day” shall mean a day, other than Saturday, Sunday or
other day on which commercial banks in San Francisco, California or Beijing,
China are authorized or required by applicable law to close.
          (e) “Buyer Percentage” shall mean, at any time, the ratio, expressed
as a percentage of the total Subject Securities Beneficially Owned by Buyer to
the total number of issued and outstanding shares of Common Stock.
          (f) “CADFI” shall mean the California Department of Financial
Institutions.
          (g) “CBRC” shall mean the China Banking Regulatory Commission or its
duly authorized local branch, as the case may be, or any successors thereto.
          (h) “CSRC” shall mean the China Securities Regulatory Commission or
its duly authorized local branch, as the case may be, or any successors thereto.
          (i) “Capital Stock” shall mean, with respect to any Person at any
time, any and all shares, interests, participations or other equivalents
(however designated, whether voting or non-voting) of capital stock, partnership
interests (whether general or limited) or equivalent ownership interests in or
issued by such Person.
          (j) “Change of Control” shall mean, with respect to Person at any
time, (a) the acquisition by a person or Group (as defined below) of a majority
of such Person’s outstanding voting securities, (b) the sale of all or
substantially all of such Person’s assets, or (c) the merger, consolidation,
dissolution, liquidation, reorganization, other corporate or similar transaction
or series of related transactions in which the owners of all of such Person’s
outstanding voting securities prior to such transaction do not own a majority of
the voting securities of the resulting, surviving or ultimate parent entity
after such transaction. Notwithstanding the foregoing, a transaction or series
of related transactions shall not be considered to result in a Change of Control
effected solely for the purposes of changing the form or jurisdiction of
organization of an entity.
          (k) “Common Stock” shall mean common stock of Issuer, par value $0.01
per share.
          (I) “Control” (including the terms controlling, controlled by and
under common control with) shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
          (m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (n) “FDIC” shall mean the U.S. Federal Deposit Insurance Corporation.
          (o) “First Closing” shall mean the closing of the purchase and sale of
the Initial Shares as set forth in the Investment Agreement.
          (p) “FRB” shall mean the U.S. Federal Reserve Board.

2



--------------------------------------------------------------------------------



 



          (q) “GAAP” means the generally accepted accounting principles in the
United States as in effect from time to time.
          (r) “Group” shall have the meaning set forth in Section  13(d)(3) of
the Exchange Act.
          (s) “Initial Buyer Percentage” shall mean a Buyer Percentage of 4.9%.
          (t) “Initial Shares” shall mean the number of shares of Common Stock
newly issued by Issuer upon the First Closing pursuant to the Investment
Agreement.
          (u) “Permitted Buyer Percentage” shall mean: (i) following the First
Closing and until the Second Closing, the Initial Buyer Percentage, as such
Buyer Percentage may be adjusted from time to time (A) as a result of purchases
of Common Stock by Buyer in accordance with Section 2.02 of the Investment
Agreement, and (B) in accordance with Sections 2.3 and 2.4 hereof;
(ii) following the Second Closing and until the Third Closing, the Step Two
Buyer Percentage, as such Buyer Percentage may be adjusted from time to time
(A) as a result of purchases of Common Stock by Buyer in accordance with
Section 2.03 of the Investment Agreement, if any, and (B) in accordance with
Sections 2.3 and 2.4 hereof; and (iii) following the Third Closing, the Step
Three Buyer Percentage.
          (v) “Person” shall mean an individual, corporation, partnership,
limited liability company, association, trust or other entity or organization.
          (w) “Prevailing Fair Market Value” shall mean, with respect to
publicly traded securities, the average daily closing price per share as quoted
on the Nasdaq Global Select Market (or the principal exchange or market on which
such security may be listed or may trade) for such security for the thirty
(30) consecutive trading days commencing on the fifth (5th) trading day prior to
the date as of which the Prevailing Fair Market Value is being determined. The
closing price for each day shall be the closing price, if reported, or, if the
closing price is not reported, the average of the closing bid and asked prices
as reported by the Nasdaq Global Select Market (or such principal exchange or
market) or a similar source reasonably and in good faith selected from time to
time by Issuer for such purpose. In the event such closing prices are
unavailable, the Prevailing Fair Market Value shall be the cash price at which a
willing seller would sell and a willing buyer would buy such securities in an
arm’s length negotiated transaction without time constraints, as determined by
an internationally recognized investment banking firm selected by mutual
agreement of Buyer and Issuer.
          (x) “Registration Expenses” shall mean the reasonable expenses
incident to performance of or compliance by Issuer with Section 4 of this
Agreement, including (i) all SEC and stock exchange registration and filing
fees, (ii) all fees and expenses of complying with securities or blue sky laws,
(iii) all printing expenses, (iv) all fees and expenses incurred in connection
with the listing of Subject Securities on the Nasdaq Global Select Market and
all rating agency fees, and (v) the fees and disbursements of counsel for Issuer
and of its independent public accountants, including the expenses of any special
audits and/or comfort letters required by or incident to such performance and
compliance, but excluding (i) underwriting discounts, selling commissions, fees
or other compensation payable to placement agents, (ii) fees and expenses of
underwriters and/or placement agents (including legal fees) and (iii) transfer
taxes, if any.

3



--------------------------------------------------------------------------------



 



          (y) “Regulatory Agency” shall mean any banking agency or department of
any foreign, U.S. federal or state government, including CADFI, the FRB, the
FDIC, the CBRC, the SAFE or the respective staffs thereof.
          (z) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness (or deemed effectiveness) of such registration
statement or document.
          (aa) “SAFE” shall mean the State Administration of Foreign Exchange of
the PRC or its duly authorized local branch, as the case may be, or any
successors thereto.
          (bb) “SEC” shall mean the U.S. Securities and Exchange Commission.
          (cc) “Second Closing” shall mean the closing of transactions resulting
in Buyer holding the Step Two Buyer Percentage of issued and outstanding Common
Stock, as set forth in the Investment Agreement.
          (dd) “Securities Act” shall mean the Securities Act of 1933, as
amended.
          (ee) “Standstill Period” shall mean the period commencing on the date
of the Investment Agreement and continuing until the third (3rd) anniversary of
the date thereof.
          (ff) “Step Three Buyer Percentage” shall mean a Buyer Percentage of
20%, except as used in Section 6.2 below.
          (gg) “Step Two Buyer Percentage” shall mean a Buyer Percentage of
9.9%.
          (hh) “Subject Securities” shall mean (i) the shares of Common Stock
issued or purchased by Buyer, whether newly issued by Issuer pursuant to
Article 2 of the Investment Agreement or purchased from third parties as and to
the extent permitted under this Agreement or the Investment Agreement and
(ii) any shares of Common Stock issued as a dividend, stock split or other
distribution with respect to or in exchange for or in replacement of the shares
referred to in Section 1.1(hh)(i) above; provided, however, that Subject
Securities shall not include any securities described in Sections l.1(hh)(i) or
l.1(hh)(ii) above which (A) have been sold to the public either pursuant to the
effective registration statement, if applicable, or pursuant to Rule 144 under
the Securities Act or (B) are subject to any Transfer (as defined in Section 3
of this Agreement) in accordance with Section 3 of this Agreement. For the
avoidance of doubt, any Common Stock acquired by Buyer pursuant to Section 2.4
hereof shall become the Subject Securities upon such acquisition and be subject
to the restrictions contained in this Agreement.
          (ii) “Subsidiary” shall mean, with respect to any Person, any entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.
          (jj) “Third Closing” shall mean the closing of transactions resulting
in Buyer holding the Step Three Buyer Percentage of issued and outstanding
Common Stock, as set forth in the Investment Agreement.
          (kk) “Treasury Stock” shall mean shares of Common Stock that are
classified as treasury stock in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



          (ll) “Voting Securities” shall mean at any time shares of any class of
Capital Stock or other securities of Issuer which are then entitled to vote
generally in the election of directors and not solely upon the occurrence and
during the continuation of certain specified events.
          SECTION 2. STANDSTILL
     2.1 Acquisition of Additional Shares.
          (a) Buyer represents and warrants to Issuer that immediately following
the First Closing, Buyer shall not Beneficially Own any Common Stock other than
the shares constituting the Initial Shares. Unless otherwise specifically
provided herein, during the Standstill Period, Buyer shall not, and shall not
permit its Affiliates to, acquire, offer or propose to acquire, or agree to
acquire the Beneficial Ownership of any shares of Common Stock representing more
than the Permitted Buyer Percentage, whether by open market purchase or from any
selling stockholders of Issuer, or otherwise.
          (b) Buyer covenants and agrees that during the Standstill Period,
except as contemplated by Section 2.4, it shall not, and shall not permit its
Affiliates to, directly or indirectly acquire, offer or propose to acquire or
agree to acquire, whether acting alone or in concert with any other Person or
Group, whether by purchase, tender or exchange offer, through the acquisition of
control of another Person (including by way of merger of consolidation), by
joining a partnership, syndicate or other Group or otherwise, the Beneficial
Ownership of any additional Common Stock (except by way of stock dividends,
stock reclassifications or other distributions or offerings made available and,
if applicable, exercised on a pro rata basis, to holders of Common Stock
generally); provided, however, that following completion of the First Closing,
Buyer may purchase a number of shares of Common Stock in privately-negotiated
transactions to increase the then current Buyer Percentage up to the Step Two
Buyer Percentage as set forth in the Investment Agreement; provided, further,
that following completion of the Second Closing, Buyer may purchase a number of
shares of Common Stock in privately-negotiated transactions or, subject to
applicable law, in the open market to increase the then current Buyer Percentage
up to the Step Three Buyer Percentage as set forth in the Investment Agreement.
     2.2 Certain Restrictions.
          (a) During the Standstill Period, except as provided in this Agreement
(including without limitation by virtue of Buyer’s representation on the Board
in accordance with the terms of this Agreement and participation by person(s)
nominated by Buyer in meetings and other actions of the Board and any duly
constituted committee thereof or by informal meetings or consultations with
members of the Board or management), Buyer agrees not to, and to cause each of
its Subsidiaries and its and their respective executive officers not to,
directly or indirectly, alone or in concert with others:
     (i) except in the manner and to the extent permitted under Section 6.1,
seek election to or seek to place a representative or other Affiliate or nominee
on the Board or seek removal of any member of the Board;
     (ii) (A) propose or seek to effect a merger, consolidation,
recapitalization, reorganization, sale, lease, exchange or other disposition of
substantially all assets or other business combination involving, or a tender or
exchange offer for securities of,

5



--------------------------------------------------------------------------------



 



Issuer or any of its Subsidiaries or any material portion of its or such
Subsidiary’s business or assets or any other type of transaction that would
otherwise result in a Change of Control of Issuer or in any increase in the
Buyer Percentage beyond the then applicable Permitted Buyer Percentage (any such
action described in this clause (A), a “Issuer Transaction Proposal”), or
(B) present to Issuer, its stockholders or any third party any proposal that
constitutes, or would reasonably be expected to result in, a Issuer Transaction
Proposal or an increase in the Buyer Percentage beyond the then applicable
Permitted Buyer Percentage;
     (iii) privately or publicly suggest or announce its willingness or desire
to engage in a transaction or group of transactions, or have another Person
engage in a transaction or group of transactions that constitutes, or would
reasonably be expected to result in, a Issuer Transaction Proposal or an
increase in the Buyer Percentage beyond the then applicable Permitted Buyer
Percentage, or take any action that would reasonably be expected to require
Issuer to make a public announcement regarding any Issuer Transaction Proposal;
     (iv) initiate, request, induce, encourage or attempt to induce or give
encouragement to any other Person to initiate, or otherwise provide assistance
to any Person who has made or is contemplating making, or enter into discussions
or negotiations with respect to, any proposal that constitutes, or would
reasonably be expected to result in, a Issuer Transaction Proposal or an
increase in the Buyer Percentage beyond the then applicable Permitted Buyer
Percentage;
     (v) have or seek to have more than two representatives serve as officers,
agents, or employees of Issuer;
     (vi) permit the sale of any of its insurance or other nonbanking products
through the officers or employees of Issuer or any Affiliate thereof;
     (vii) dispose or threaten to dispose of shares of Issuer in any manner as a
condition of specific action or non-action by Issuer;
     (viii) form, join in or in any other way (including by deposit of Common
Stock) participate in a partnership, pooling agreement, syndicate, voting trust
or other Group with respect to Common Stock, or enter into any agreement or
arrangement or otherwise act in concert with any other Person, for the purpose
of acquiring, holding, voting or disposing of Common Stock; or
     (ix) take any other actions, alone or in concert with any other Person, to
seek to effect a Change of Control of Issuer or an increase in the Buyer
Percentage beyond the then applicable Permitted Buyer Percentage or otherwise
seek to circumvent any of the limitations set forth in this Section 2.2.
          (b) The parties agree and acknowledge that, during the Standstill
Period, unless expressly approved in writing by a duly authorized U.S. federal
or state bank regulatory agency, neither Buyer nor any Affiliate of Buyer shall
have any managerial or operational control of any kind over Issuer or any
Affiliate of Issuer. Buyer shall fully comply with any and all commitments Buyer
may enter into with any Regulatory Agency and with any and all orders and other
regulatory action imposed on Buyer by any Regulatory Agency, in each case
insofar as the foregoing relates to Issuer or its Affiliates.

6



--------------------------------------------------------------------------------



 



     2.3 issuer Repurchase.
          (a) If, at any time during the Standstill Period, there is a
repurchase or redemption of Common Stock by Issuer that, by reducing the number
of outstanding Common Stock, increases the Buyer Percentage (a “Issuer
Repurchase”) to an amount in excess of the then-applicable Permitted Buyer
Percentage, Buyer shall dispose of Common Stock Beneficially Owned by it in the
manner set forth in clauses (b) or (c) below, as applicable; provided, however,
that if effecting such disposition at such time would subject Buyer to liability
under Section 16(b) of the Exchange Act, then the obligation of Buyer to effect
such disposition shall be deferred until the earliest date on which it or its
Affiliates may effect such disposition without incurring such liability under
Section 16(b).
          (b) In the event of a proposed Issuer Repurchase during the Standstill
Period (other than pursuant to a proposed program of open market repurchases by
Issuer, which shall be treated in accordance with the provisions of clause
(c) below) which, together with any prior Issuer Repurchases of less than 1% of
the outstanding Common Stock (with respect to which no Common Stock Beneficially
Owned by Buyer or its Affiliates were disposed of in the manner required by this
Section 2.3), shall be in excess of 1% of the outstanding Common Stock prior to
such Issuer Repurchase (a “Required Repurchase Event”), Issuer shall give
written notice (the “Repurchase Notice”) to Buyer not later than five
(5) Business Days prior to such Issuer Repurchase, specifying (i) the number of
outstanding shares of Common Stock proposed to be repurchased by Issuer,
(ii) the expected increase in the Buyer Percentage resulting from the proposed
Issuer Repurchase, and (iii) the number of shares of Common Stock to be
repurchased by Issuer from Buyer such that the Buyer Percentage following such
repurchase shall be equal to the then applicable Permitted Buyer Percentage (the
“Buyer Repurchase Shares”). Upon receipt of the Repurchase Notice, Buyer shall,
subject to applicable law, be required to sell to Issuer (a “Buyer Repurchase”)
the Buyer Repurchase Shares at a per share price, payable in cash, equal to the
Prevailing Fair Market Value determined on the date of such notice. The Buyer
Repurchase shall be consummated on such date to be agreed in writing between
Buyer and Issuer, which date shall be no later than ten (10) Business Days
following the receipt of the notice delivered by Issuer under this
Section 2.3(b) or, if applicable, ten (10) Business Days after the receipt of
all required regulatory approvals. Notwithstanding the foregoing, at Buyer’s
option and subject to applicable law, in lieu of selling any shares of Common
Stock to Issuer, Buyer may elect to dispose of the Buyer Repurchase Shares in
open market transactions of the type described in clauses (a) and (b) of
Section 3.2 (the “Market Sale Option”). Buyer shall give written notice to
Issuer by no later than two (2) Business Days prior to the Issuer Repurchase of
its election to exercise its Market Sale Option and shall consummate the sale of
the Buyer Repurchase Shares within ten (10) Business Days thereafter or, if
applicable, ten (10) Business Days after the receipt of all required regulatory
approvals (or such longer period as may be required to comply with any volume
restrictions on sales of securities under Rule 144 of the Securities Act (or any
successor rule) if Buyer elects to dispose of such Common Stock in transactions
of the type described in clause (b) of Section 3.2).
          (c) In the event that Issuer shall propose a program of open market
repurchases of Common Stock during the Standstill Period which, together with
any prior Issuer Repurchases of less than 1% of the outstanding Common Stock
(with respect to which no Common Stock Beneficially Owned by Buyer or its
Affiliates were disposed of in the manner required by this Section 2.3), shall
be in excess of 1% of the outstanding Common Stock prior to such Issuer

7



--------------------------------------------------------------------------------



 



Repurchase, Issuer shall give written notice thereof to Buyer not later than ten
(10) Business Days prior to the commencement of any repurchases of Common Stock
pursuant thereto, and Buyer shall, subject to applicable law, have the option,
exercisable by written notice given to Issuer within five (5) Business Days
after receipt of such notice from Issuer, to either (i) participate in such
repurchases by selling Common Stock to Issuer on a regular basis proportionate
with Issuer’s repurchase of Common Stock in the open market (the “Repurchase
Option”), or (ii) sell such applicable number of shares of Common Stock pursuant
to the Market Sale Option, in each case, subject to applicable law. In either
case Issuer shall give written notice to Buyer (the “Update Notice”) not less
frequently than every second week as to the number of shares of Common Stock so
repurchased by Issuer during the two preceding calendar weeks, the weighted
average price paid for such repurchased Common Stock (the “Average Price”), and
the estimated number of Buyer Repurchase Shares. If Buyer has elected the
Repurchase Option, Buyer shall sell, or cause one or more of its Affiliates to
sell, to Issuer the Buyer Repurchase Shares at the Average Price within five (5)
Business Days after receiving the Update Notice. If Buyer has not elected the
Repurchase Option, it shall sell the Buyer Repurchase Shares pursuant to the
Market Sale Option within ten (10) Business Days after receiving the Update
Notice (or such longer period as may be required to comply with any volume
restrictions on sales of securities under Rule 144 of the Securities Act (or any
successor rule) if Buyer elects to dispose of such Common Stock in transactions
of the type described in clause (b) of Section 3.2).
     2.4 Anti-Dilution Rights.
          (a) If the Buyer Percentage is less than the Initial Buyer Percentage
as of the date of the First Closing, or if at any time the Buyer Percentage
decreases, as a result of:
               (i) any issuance of Common Stock or other Voting Securities by
Issuer, whether prior to or after the date of this Agreement, and whether
(v) for financing, (w) in connection with mergers and acquisitions, (x) upon the
exercise of any option, warrant, stock appreciation right or other similar
instrument or the conversion of any preference security, debt security or other
instrument convertible or exchangeable for Common Stock, (y) in the form of
restricted shares or similar instruments, or (z) otherwise, or
               (ii) any capital reorganization or reclassification of Common
Stock (including as a result of a stock dividend, subdivision, split or
combination) or any other corporate action that results, directly or indirectly,
in a reduction in the Buyer Percentage (including without limitation any
over-disposition of Common Stock by Buyer as a result of a Required Repurchase
Event), (each, a “Dilutive Event”) Buyer shall have the option and right to
acquire additional shares of Common Stock so that, immediately after such
acquisition, Buyer shall Beneficially Own (A) the same Buyer Percentage of such
Common Stock as was Beneficially Owned by Buyer immediately prior to the
occurrence of the Dilutive Event, or (B) if the Buyer Percentage is less than
the Initial Buyer Percentage as of the date of the First Closing, the percentage
of issued and outstanding Common Stock equal to the Initial Buyer Percentage
(the “Additional Shares”); provided that, for purposes of administrative
convenience, Buyer’s right to purchase Additional Shares pursuant to Section
2.4(a) shall be exercisable each and every time that an incremental aggregate
number of shares of Common Stock issued upon Dilutive Events shall be at least
1% of the then outstanding shares of Common Stock (each, an “Exercisable
Event”).

8



--------------------------------------------------------------------------------



 



          (b) Issuer shall provide Buyer within ten (10) Business Days after the
Exercisable Event written notice thereof. Buyer shall have the right,
exercisable by providing written notice to Issuer within ten (10) Business Days
after receipt of Issuer’s notice (or if such notice period is not possible under
the circumstances, such notice as is practicable), to purchase for cash directly
from Issuer up to a number of shares of Common Stock (including Treasury Stock,
if applicable) equal to the Additional Shares. The purchase price for any Common
Stock purchased by Buyer pursuant to this Section 2.4 shall be (A) in the case
of a Dilutive Event other than an issuance of Common Stock in connection with
mergers and acquisitions, the lesser of (x) the Prevailing Fair Market Value of
Common Stock determined on the date of the Dilutive Event or (y) the price
(including any assumed indebtedness which is part of the purchase price and
valuing any non-cash consideration at the Prevailing Fair Market Value) at which
Issuer issues such Common Stock to other shareholders or third parties, and
(B) in the case of an issuance of Common Stock in connection with any merger or
acquisition, the arithmetic average, weighted by reference to daily trading
volume, of the closing prices of such Common Stock during the thirty
(30) trading day period ending immediately prior to the closing of such merger
or acquisition. Issuer shall provide such information, to the extent reasonably
available, relating to any non-cash consideration as Buyer may reasonably
request in order to evaluate any non-cash consideration paid in respect of any
issuance contemplated by Section 2.4(a). If, in connection with any issuance by
Issuer covered by this Section 2.4, Buyer gives notice of its intent to exercise
its option under this Section 2.4 but has not purchased the securities subject
thereto within sixty (60) days thereafter for reasons not primarily related to
actions or omissions of Issuer or the absence of any approvals or consents or
the taking of any other actions required to be taken under applicable law or the
prohibition on purchasing such securities during such period imposed by
applicable securities laws, Buyer shall be deemed to have waived its rights to
purchase such securities under this Section 2.4 with respect to such issuance of
Common Stock.
          (c) In the event that, after giving effect to Sections 2.4(a) and (b),
the Buyer Percentage is still less than the applicable Permitted Buyer
Percentage immediately prior to the occurrence of the Dilutive Event, then Buyer
may, subject to applicable law, purchase a number of shares of Common Stock in
the open market or in a privately-negotiated transaction so that the Buyer
Percentage following such purchase equals the applicable Permitted Buyer
Percentage immediately prior to the occurrence of the Dilutive Event.
          SECTION 3. TRANSFER RESTRICTIONS.
     3.1 During the Standstill Period. During the Standstill Period, except as
provided for in Section 2.3, Buyer shall not, without the prior written consent
of Issuer, (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise dispose of, directly or
indirectly, any Subject Securities, or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, directly or
indirectly, any of the economic consequences of ownership of such Subject
Securities, whether any such transaction described in clause (i) or (ii) above
(each, a “Transfer”) is to be settled by delivery of securities, in cash or
otherwise.
     3.2 After the Standstill Period. Following the expiration of the Standstill
Period, on any trading day, Buyer may sell that number of the Subject Securities
that represents not more than 10% of the average daily trading volume of Common
Stock on the Nasdaq Global Select Market for the ninety (90) trading days
preceding the date of sale in public market transactions only (a) pursuant to an
effective registration statement as set forth in Section 4 below, if applicable,
or (b)

9



--------------------------------------------------------------------------------



 



as permitted by and pursuant to Rule 144 promulgated under the Securities Act.
Except as in accordance with this Section 3.2 and 3.3 or unless Buyer obtains
Issuer’s prior written consent regarding the terms and conditions for such
Transfer, Buyer shall have no right to Transfer the Subject Securities. An
attempted Transfer in violation of this Agreement shall be of no effect and null
and void, regardless of whether the purported transferee has any actual or
constructive knowledge of the Transfer restrictions set forth in this Agreement,
and shall not be recorded on the stock transfer books of Issuer. No Transfer by
Buyer shall be effective unless and until Issuer shall have been furnished with
information reasonably satisfactory to it demonstrating that such Transfer is in
compliance with this Section 3.
     3.3 Right of First Offer. Prior to making any offer to Transfer any Subject
Securities pursuant to Section 3.2, Buyer shall give Issuer the opportunity to
purchase such Subject Securities in the following manner:
          (a) Buyer shall give written notice (the “Transfer Notice”) to Issuer,
specifying the number of shares of the Subject Securities to be Transferred. The
Transfer Notice shall constitute an offer to Issuer (or its designee) which is
irrevocable during the period described in paragraph (b) below, to sell to
Issuer (or its designee) the Subject Securities which are the subject of such
Transfer Notice upon the terms set forth in this Section 3.3 and the Transfer
Notice. Issuer may elect to purchase (or cause its designee to purchase) all but
not less than all of the Subject Securities that are the subject of the Transfer
Notice for cash at the Prevailing Fair Market Value and upon the terms and
conditions specified in the Transfer Notice.
          (b) If Issuer elects to purchase (or cause its designee to purchase)
the offered Subject Securities, Issuer shall give notice to Buyer within fifteen
(15) Business Days of its receipt of the Transfer Notice of its election, which
notice shall include the date set for the closing of such purchase, which date
shall be no later than five (5) Business Days following the delivery of such
election notice, or, if later, five (5) Business Days after receipt of all
required regulatory approvals, and the identity of the designee, if any. If, in
connection with any Transfer of Subject Securities pursuant to Section 3.2,
Issuer gives notice of its intent to exercise (or cause its designee to
exercise) the purchase option under this Section 3.3 but the Subject Securities
subject thereto are not purchased by Issuer (or its designee) within sixty
(60) days thereafter for reasons not primarily related to actions or omissions
of Buyer or the absence of any approvals or consents or the taking of any other
actions required to be taken under applicable law or the prohibition on
purchasing such securities during such period imposed by applicable securities
laws, Issuer (and its designee) shall be deemed to have waived its rights to
purchase such securities under this Section 3.3 with respect to such Transfer of
Subject Securities.
     3.4 Insider Trading Compliance. Anything to the contrary contained in this
Agreement notwithstanding, so long as Buyer has the right to receive non-public
Issuer information pursuant to Section 5 below, (i) any nominee of Buyer as a
director or officer of Issuer, or (ii) Buyer shall comply with the requirements
of Section 16 of the Exchange Act and Issuer’s insider trading policy then in
effect in connection with any Transfer of the Subject Securities.

10



--------------------------------------------------------------------------------



 



     3.5 Legend on Shares. Each certificate representing Subject Securities
shall bear the following restrictive legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AS SET FORTH IN A INVESTOR’S RIGHTS AND STANDSTILL
AGREEMENT, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
COMPANY.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS
SOLD PURSUANT TO RULE 144 OF SUCH ACT.
          SECTION 4. REGISTRATION RIGHTS
     4.1 Request for Registration.
          (a) At any time after the expiration of the Standstill Period, Buyer
may make a written request for registration under the Securities Act of all or
part of the Subject Securities (“Demand Registration”) for resale by means of a
firm commitment underwritten offering. Upon receipt of such request, Issuer
shall use all reasonable efforts to effect as expeditiously as may be
practicable, but in any event no later than thirty (30) days after receipt of
such request, the registration under the Securities Act of all Subject
Securities which Buyer requests to be registered, and shall in connection
therewith prepare and file a Form S-3 registration statement or such form as is
then available (or any successor form of registration statement to such Form S-3
or other available registration statement) with the SEC under the Securities Act
to effect such registration. Notwithstanding the foregoing, Issuer shall not be
required to effect any registration if the Subject Securities that Issuer shall
have been requested to register shall, in the aggregate, constitute less than 2%
of the Common Stock issued and outstanding on the date of such written request
for a Demand Registration is made. Buyer shall not be entitled to request more
than one Demand Registration statement under this Agreement in any 6-month
period, and Buyer shall not be entitled to more than a total of six requests for
Demand Registration statements pursuant to this Agreement; provided that no
Demand Registration shall be deemed to have been effected for purposes of this
Agreement unless (i) it has been declared effective by the SEC, (ii) it has
remained effective for not less than ninety (90) days or such shorter period
during which Buyer completes the distribution described in the registration
statement relating thereto, and (iii) the offering of Subject Securities
pursuant to such registration is not subject to any stop order, injunction or
other order or requirement of the SEC; provided, further, that if, as a result
of any underwriter cutback, Buyer cannot include all of the Subject Securities
that it has requested to be registered, then any such registration shall not be
deemed to constitute one of the Demand Registrations to which Buyer is entitled
pursuant to this Section 4.1(a).

11



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the foregoing, if Issuer shall furnish to Buyer a
certificate signed by the President of Issuer stating that in the good faith
judgment of the Board, it would be materially detrimental to Issuer and its
stockholders for such registration statement to be filed and it is therefore
essential to defer the filing of such registration statement, Issuer shall have
the right to defer such filing for a reasonable period of time during which such
filing would be materially detrimental (the “Demand Blackout Period”) after
receipt of the request of Buyer; provided that such deferral by Issuer shall not
exceed ninety (90) days from the receipt of any request by Buyer under
Section 4.1 to register any Subject Securities; provided, further, that Issuer
may not register any other securities during such ninety (90) day period;
provided, however, that Issuer shall not utilize this right more than once in
any twelve (12) month period. Issuer shall give Buyer prompt written notice of
any such determination to defer filing in the form of a certificate signed by an
executive officer of Issuer, which notice shall contain a general statement of
the reasons for such postponement and an approximation of the anticipated delay.
Issuer shall promptly notify Buyer of the expiration or earlier termination of
the Demand Blackout Period.
     4.2 Piggyback Registration.
          (a) If Issuer proposes to file a registration statement relating to an
offering of Common Stock by Issuer or any holder of its securities (other than a
registration statement on Form S-4 or S-8 or any successor form for securities
to be offered in a transaction of the type referred to in Rule 145 under the
Securities Act or of stock issued to employees of Issuer pursuant to any
employee benefit plan, respectively) for the registration of Common Stock (a
“Piggyback Registration”), Issuer shall give written notice to Buyer at least
twenty (20) days before the initial filing with the SEC of such piggyback
registration statement (a “Piggyback Registration Statement”), which notice
shall set forth the intended method of disposition of the securities proposed to
be registered (which, if the Piggyback Registration is to relate to an
underwritten offering, must be for inclusion in the underwritten offering). The
notice shall offer to include in such filing such shares of Subject Securities
as Buyer may request.
          (b) If Buyer desires to have, any Subject Securities registered under
this Section 4.2, Buyer shall advise Issuer in writing within ten (10) days
after the date of receipt of such offer from Issuer, setting forth the amount of
such Subject Securities for which registration is requested. Issuer shall
thereupon include in such filing the number or amount of Subject Securities for
which registration is so requested, subject to Section 4.3(b), and shall use all
reasonable efforts to effect registration of such Subject Securities under the
Securities Act.
     4.3 Underwriting. In connection with any offering involving an underwriting
of shares of Subject Securities, whether it is pursuant to the Demand
Registration or the Piggyback Registration, the following shall apply:
          (a) Issuer shall be entitled to select the underwriter for such
registered underwritten offering, subject to Buyer’s approval, which shall not
be unreasonably withheld. Thereafter, Issuer and Buyer shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting.
          (b) In the event that the managing underwriter of such public offering
advises in writing that, in its opinion, the total amount of the securities
requested to be included in such registration in addition to the securities
being registered by Issuer, if applicable, would be greater than the total
number of securities which can be sold in the offering without having a material

12



--------------------------------------------------------------------------------



 



adverse effect on the distribution of such securities or otherwise having a
material adverse effect on the marketability thereof (the “Maximum Number of
Securities”), then:
               (i) in the event of the Demand Registration, the number of the
Subject Securities to be included in such underwriting shall be equal to the
Maximum Number of Securities;
               (ii) in the event Issuer initiated the Piggyback Registration,
Issuer shall include in such Piggyback Registration first, the securities Issuer
proposes to register and second, the securities of all other selling security
holders, including Buyer, to be included in such Piggyback Registration in an
amount which together with the securities Issuer proposes to register, shall not
exceed the Maximum Number of Securities, such amount to be allocated among such
selling security holders on a pro rata basis (based on the number of securities
of Issuer held by each such selling security holder); or
               (iii) in the event any other holder of Common Stock of Issuer
initiated the Piggyback Registration, Issuer shall include in such Piggyback
Registration first, the securities such initiating security holder proposes to
register, second, the securities of any other selling security holders
(including Buyer), in an amount which together with the securities the
initiating security holder proposes to register, shall not exceed the Maximum
Number of Securities, such amount to be allocated among such other selling
security holders on a pro rata basis (based on the number of securities of
Issuer held by each such selling security holder) and third, any securities
Issuer proposes to register, in an amount which together with the securities the
initiating security holder and the other selling security holders propose to
register, shall not exceed the Maximum Number of Securities.
          (c) Issuer shall not hereafter enter into any agreement, which is
inconsistent with the rights of priority provided in paragraph (b) above.
     4,4 Expenses. Issuer shall pay all Registration Expenses and Buyer shall
pay all other expenses related to Buyer’s sale of Subject Securities; provided,
however, that Issuer shall not be required to pay for any Registration Expenses,
if the registration request is subsequently withdrawn at the request of Buyer,
unless, at the time of such withdrawal, Buyer has learned of a material adverse
change in the condition, business, or prospects of Issuer from that known to
Buyer at the time of its request and has withdrawn the request with reasonable
promptness upon obtaining knowledge of such material adverse change.
     4.5 Obligations of Issuer. Issuer shall, subject to the terms and
conditions hereof, use all reasonable efforts to:
          (a) prepare and file with the SEC a registration statement with
respect to such Subject Securities, and use all reasonable efforts to cause such
registration statement to become effective and to keep such registration
statement effective for up to ninety (90) days or such shorter period during
which Buyer completes the distribution described in the registration statement
relating thereto, whichever first occurs;
          (b) prepare and file, as expeditiously as reasonably practicable, with
the SEC such amendments and supplements to the registration statement and the
prospectus used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act;

13



--------------------------------------------------------------------------------



 



          (c) furnish to Buyer such reasonable numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act;
          (d) register and qualify the securities covered by the registration
statement under such blue sky laws of such states of the United States as shall
be reasonably requested by Buyer; provided, however, that Issuer shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;
          (e) notify Buyer at any time that Issuer has knowledge that a
prospectus relating to such registration statement is required to be delivered
under the Securities Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;
          (f) subject to the provisions of Section 4.8 below, amend or
supplement any such prospectus in order to cause such prospectus not to include
any untrue statement of material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;
          (g) cause Subject Securities covered by the registration statement to
be listed on the Nasdaq Global Select Market and provide Buyer with information
regarding the transfer agent and the CUSIP number for such Subject Securities;
          (h) notify Buyer of (i) the effectiveness of a registration statement,
(ii) the filing of any post-effective amendments to such registration statement,
or (iii) the filing of a supplement to such registration statement; provided,
however, that this requirement shall not apply to periodic reports, other
reports and proxy statements required to be filed by Issuer; and
          (i) furnish to Buyer in accordance with Section 11(a) of the
Securities Act as soon as practicable after the effective date of the applicable
registration statement an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act.
     4.6 Furnish Information. It shall be a condition precedent to the
obligations of Issuer to take any action pursuant to this Section 4 with respect
to the Subject Securities of Buyer that Buyer shall furnish to Issuer such
information regarding itself, the Subject Securities held by it, and the
intended method of disposition of such securities as shall be required to effect
the registration of Buyer’s Subject Securities.
     4.7 Reports under the Exchange Act. With a view to making available to
Buyer the benefits of Rule 144 (or any successor rule) and any other rule or
regulation of the SEC that may at any time permit Buyer to sell Subject
Securities to the public without registration, Issuer shall use all reasonable
efforts to:
          (a) make and keep public information available, as those terms are
understood and defined in Rule 144, until the earlier of (i) six months after
such date as all Subject Securities may be resold pursuant to Rule 144(k) or any
other rule of similar effect, and (ii) such date as all of Subject Securities
shall have been resold;
          (b) file with the SEC in a timely manner all reports and other
documents required to be filed by Issuer under the Exchange Act; and

14



--------------------------------------------------------------------------------



 



          (c) furnish to Buyer upon request, as long as Buyer owns any Subject
Securities, (i) a written statement by Issuer that Issuer has complied with the
reporting requirements of the Exchange Act, (ii) a copy of Issuer’s most recent
Annual Report on Form 10-K or Quarterly Report on Form l0-Q, and (iii) such
other reports and public documents as Buyer may reasonably request in order to
avail itself of any rule or regulation of the SEC allowing it to sell Subject
Securities without registration.
     4.8 Suspension Periods. If disclosure of information in an amendment to the
registration statement and/or in a supplement to the prospectus included therein
is required so that such prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and if an executive officer of Issuer determines in
good faith at any time after consultation with external counsel that such
disclosure of any such information would be materially detrimental to Issuer,
then Issuer shall be permitted to delay filing such amendment or supplement for
a period of time not to exceed forty-five (45) consecutive days or ninety
(90) days in any rolling twelve-month period (each such period, a “Suspension
Period”) by providing written notice of such Suspension Period to Buyer. Upon
receiving written notice of a Suspension Period, Buyer shall immediately cease
(and shall cause its agents or brokers to immediately cease) all offers and
sales of Subject Securities pursuant to the registration statement. Issuer shall
promptly notify Buyer in writing upon the termination of any Suspension Period.
In addition, and without any limitation of the foregoing, if at any time, in
Issuer’s good faith determination after consultation with external counsel, that
there is a substantial risk that the offer or sale by Buyer of any Subject
Securities pursuant to any registration statement would result in a violation of
the Securities Act, the anti-fraud provisions of the Exchange Act or other
applicable law, then Buyer shall, upon written notice to Buyer from Issuer,
immediately cease (and shall cause its agents or brokers to immediately cease)
all offers and sales of Subject Securities under any registration statement
until further notice from Issuer.
     4.9 Indemnification.
          (a) To the extent permitted by law, Issuer shall indemnify and hold
harmless Buyer, each of its officers and directors and each person, if any, who
“controls” Buyer (within the meaning of the Securities Act or the Exchange Act),
against any losses, claims, damages, or liabilities (joint or several) to which
they may become subject, insofar as such losses, claims, damages, or liabilities
(or actions in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations (collectively, a “Violation”):
(i) any untrue statement or alleged untrue statement of a material fact
contained in the registration statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto,
(ii) the omission or alleged omission to state in the registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, a material fact required to be stated
therein, or necessary to make the statements therein not misleading, (iii) any
untrue statement or alleged untrue statement of a material fact contained in any
Issuer Free Writing Prospectus (as defined below), or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein not misleading, or (iv) any violation or alleged violation by
Issuer of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law in connection with a registration effected pursuant to the
terms of this Agreement; and Issuer shall pay to Buyer, each

15



--------------------------------------------------------------------------------



 



of its officers, directors or controlling person, any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 4.9(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of Issuer, which consent shall not be
unreasonably withheld, conditioned or delayed, nor shall Issuer be liable in any
such case for any such loss, claim, damage, liability or action to the extent
that it arises out of or is based upon a Violation which occurs in reliance upon
and in conformity with written information furnished expressly for use in
connection with such registration by Buyer or any underwriter or controlling
person thereof; and provided, further, that the indemnity agreement contained in
this Section 4.9(a) shall not apply to, nor shall Issuer have any other
liability elsewhere under this Agreement with respect to, any sale of Subject
Securities by Buyer under any registration statement with respect to which Buyer
has not received confirmation within ten (10) business days prior to the date of
such sale that such registration statement is available to cover such sale. For
purposes of this Section 4.9(a), “Issuer Free Writing Prospectus” shall mean any
“issuer free writing prospectus,” as defined in Rule 433 under the Securities
Act.
          (b) To the extent permitted by law, Buyer shall indemnify and hold
harmless Issuer, each of its directors, officers and each person, if any, who
controls Issuer within the meaning of the Securities Act, any underwriter, each
of its officers, directors and partners, and any controlling person of any such
underwriter, against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereto) arise
out of or are based upon any Violation, in each case to the extent that such
Violation occurs in reliance upon and in conformity with written information
furnished by Buyer expressly for use in connection with registration pursuant to
the registration statement; and Buyer shall pay any legal or other expenses
reasonably incurred by any person intended to be indemnified pursuant to this
Section 4.9(b) in connection with investigating or defending any such
indemnified loss, claim, damage, liability or action; provided, however, that
the indemnity agreement contained in this Section 4.9(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of Buyer, which consent shall
not be unreasonably withheld, conditioned or delayed.
          (c) Promptly after receipt by an indemnified party under this
Section 4.9 of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a claim in respect
thereof is to be made against any indemnifying party under this Section 4.9,
deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume the defense thereof with counsel mutually and
reasonably satisfactory to the parties; provided, however, that an indemnified
party (together with all other indemnified parties which may be represented
without conflict by one counsel) shall have the right to retain one separate
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflicts
of interest between such indemnified party and any other party represented by
such counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if

16



--------------------------------------------------------------------------------



 



prejudicial to its ability to defend such action, shall relieve such
indemnifying party, to the extent prejudiced, of any liability to the
indemnified party under this Section 4.9, but the omission to so deliver written
notice to the indemnifying party shall not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 4.9.
          (d) If the indemnification provided for in this Section 4.9 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the Violation that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged Violation
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.
          (e) The obligations of Issuer and Buyer under this Section 4.9 shall
survive the completion of any offer or sale of Subject Securities pursuant to
the registration statement.
4.10 Prompt Notice of Suspension or Investigation. In the event any registration
statement filed by Issuer becomes subject to a stop order suspending its
effectiveness, or proceedings for such purpose are pending before or threatened
by the SEC, Issuer shall provide Buyer prompt notice thereof.
          SECTION 5. INFORMATION RIGHTS
     So long as Buyer from time to time maintains the Initial Buyer Percentage,
complies with its obligations under Section 3.4 hereof and maintains the
disclosed information in confidence as required in Rule l00(2)(ii) of
Regulation FD, Issuer shall deliver to Buyer:
          (a) as soon as practicable and, in any event, within thirty
(30) Business Days (or such earlier date that the information is available to
Issuer) after the end of each month, (i) the unaudited consolidated balance
sheets of Issuer and its Subsidiaries as of the end of such month and the
related unaudited statements of operations for such month and for the portion of
the fiscal year then ended, and (ii) a written management report for Issuer and
its Subsidiaries, which contains, without limitation, analyses of the operating
results of Issuer on a consolidated basis, a comparison of actual performance
for such month and year to date against the budget for such month and against
the financial results for the corresponding month in the preceding fiscal year;
          (b) as soon as practicable and, in any event, within forty-five
(45) days (or such earlier date that the information is available to Issuer)
after the end of each of the first three fiscal quarters, (i) the unaudited
consolidated balance sheets, statements of stockholders’ equity and
comprehensive income and statements of cash flows of Issuer and its Subsidiaries
as of the end of such quarter and the related unaudited statements of operations
for such quarter and for the portion of the fiscal year then ended, and (ii) a
written management report for Issuer and its Subsidiaries, which contains,
without limitation, analyses of the operating results of Issuer on a
consolidated basis, a comparison of actual performance for such quarter and year
to date against

17



--------------------------------------------------------------------------------



 



the budget for such periods and against the financial results for the
corresponding periods in the preceding fiscal year; and
          (c) as soon as practicable and, in any event, within seventy-five
(75) days (or such earlier date that the information is available to Issuer)
after the end of each fiscal year, (i) the audited consolidated balance sheets,
statements of stockholders’ equity and comprehensive income and statements of
cash flows of Issuer and its Subsidiaries as of the end of such fiscal year and
the related audited statements of operations for such fiscal year, and (ii) a
written management report for Issuer and its Subsidiaries, which contains,
without limitation, analyses of the operating results of Issuer on a
consolidated basis, a comparison of actual performance against the annual budget
for such year and against financial results for the preceding fiscal year.
     For purposes of this Section 5, Buyer shall be deemed to have maintained
the Initial Buyer Percentage if from time to time the Buyer Percentage is less
than the Initial Buyer Percentage by less than 1%. Without limiting the
generality of the foregoing, in no event shall Buyer be deemed to have failed to
maintain the Initial Buyer Percentage if, with respect to any Dilutive Event
that decreases the Buyer Percentage to below the Initial Buyer Percentage, Buyer
has provided a written notice to Issuer of its desire to acquire Additional
Shares in accordance with Section 2.4(b).
          SECTION 6. BOARD AND MANAGEMENT REPRESENTATION
     6.1 Board Representation.
          (a) Upon completion of the First Closing and once Buyer provides a
written confirmation to Issuer to increase the Initial Buyer Percentage to the
Step Two Buyer Percentage, Issuer shall increase the size of the Board by one
(1) director, so that upon such increase, (i) the Board shall consist of ten
(10) directors, and (ii) the Board shall elect as director to fill the vacancy a
person designated by Buyer who shall be reasonably acceptable to Issuer and the
Board. Such person shall, unless removed by Buyer or otherwise for cause, serve
as a duly appointed director of Issuer. Each subsequent designee of Buyer shall,
if reasonably acceptable to Issuer and the Board and subject to this
Section 6.1, be nominated by the Board for election by the stockholders to the
Board, and if so elected, shall serve as a duly elected director of Issuer.
Subject to Section 6.1(e), so long as Buyer from time to time maintains the
Initial Buyer Percentage, Issuer shall continue to nominate and recommend for
election one (1) person designated by Buyer who is reasonably acceptable to
Issuer and the Board to serve as director on the Board.
          (b) Promptly after completion of the Third Closing, Issuer shall
increase the size of the Board by one (1) director so that upon such increase,
(i) the Board shall consist of eleven (11) directors and (ii) the Board shall
elect as director to fill the vacancy a person designated by Buyer who shall be
reasonably acceptable to Issuer and the Board. Such person shall, unless removed
by Buyer or otherwise for cause, serve as a duly appointed director of Issuer.
Each subsequent designee of Buyer shall, if reasonably acceptable to Issuer and
the Board and subject to this Section 6.1, be nominated by the Board for
election by the stockholders to the Board, and if so elected, shall serve as a
duly elected director of Issuer. Subject to Section 6.1(e), so long as Buyer
from time to time maintains the Step Three Buyer Percentage, Issuer shall
continue to nominate and recommend for election two (2) persons designated by
Buyer who are reasonably acceptable to Issuer and the Board to serve as
directors on the Board. For the avoidance of doubt,

18



--------------------------------------------------------------------------------



 



this Section 6.1(b) shall not apply in the event that Buyer first acquires the
Step Three Buyer Percentage after the expiry of the Standstill Period.
          (c) At least thirty (30) days prior to its distribution of its proxy
statement or information statement with respect to each meeting of stockholders
at which a term of a director designated by Buyer expires, Issuer shall notify
Buyer. On or prior to the close of business on the later of (i) the fifteenth
(15th) day following its receipt of Issuer’s notice and (ii) the thirtieth
(30th) day prior to Issuer’s anticipated distribution of such proxy statement or
information statement, Buyer shall notify Issuer information regarding its
nominee required by the Exchange Act and the rules and regulations promulgated
by the SEC thereunder to be set forth in such proxy statement or information
statement.
          (d) Promptly after completion of the Second Closing, the board of
directors of Buyer shall elect as director one (1) person designated by Issuer
who shall (i) be reasonably acceptable to Buyer and its board of directors (the
“Buyer’s Board”), and (ii) has been approved by the CBRC, the CSRC and the
Shanghai Stock Exchange to serve as director on the Buyer’s Board (an “Approved
Issuer Designee”). The Approved Issuer Designee shall be nominated by the
Buyer’s Board for election by the stockholders to the Buyer’s Board, and if so
elected, shall serve as a duly elected director of Buyer. So long as Buyer from
time to time maintains the Step Two Percentage, Buyer shall continue to nominate
and recommend for election one (1) Approved Issuer Designee to serve as director
on the Buyer’s Board.
          (e) For purposes of Sections 6.1(a) and (b), Buyer shall be deemed to
have maintained the Initial Buyer Percentage or the Step Three Buyer Percentage,
as applicable, if from time to time the Buyer Percentage is less than the
Initial Buyer Percentage or the Step Three Buyer Percentage, as the case may be,
by less than 1%. Without limiting the generality of the foregoing, in no event
shall Buyer be deemed to have failed to maintain the Initial Buyer Percentage or
the Step Three Buyer Percentage, as the case may be, if, with respect to any
Dilutive Event that decreases the Buyer Percentage to below the Initial Buyer
Percentage or the Step Three Buyer Percentage, Buyer has provided a written
notice to Issuer of its desire to acquire Additional Shares in accordance with
Section 2.4(b).
6.2 Management Representation.
          (a) Following the completion of the First Closing, subject to
Section 6.2(b), so long as Buyer from time to time maintains the Initial Buyer
Percentage, Buyer shall have the right to recommend the appointment of one
senior, non-executive manager to Issuer. Following the completion of the Third
Closing, subject to Section 6.2(b), so long as Buyer from time to time maintains
the Step Three Buyer Percentage, Buyer shall have the right to recommend the
appointment of a second senior manager to Issuer; provided, however, that for
purposes of this Section 6.2, the Step Three Buyer Percentage shall be 19.9%.
Issuer shall use all reasonable efforts to appoint Buyer recommended managers,
and ensure that any such manager appointed shall, unless otherwise agreed by the
parties, have equivalent rights and responsibilities as those of other senior
managers of Issuer having the most senior title of an officer who is not
included in the executive management of Issuer as executive management is listed
in Issuer’s SEC filings. It is the understanding of the parties that such
managers shall have the title of “Senior Vice President” and equivalent rights
and responsibilities to those of other Senior Vice Presidents of Issuer, and
that Buyer shall endeavor to recommend a qualified individual and shall consult
with Issuer prior to making such recommendation final.

19



--------------------------------------------------------------------------------



 



          (b) For purposes of Section 6.2(a), Buyer shall be deemed to have
maintained the Initial Buyer Percentage or the Step Three Buyer Percentage, as
applicable, if from time to time the Buyer Percentage is less than the Initial
Buyer Percentage or the Step Three Buyer Percentage, as the case may be, by less
than 1%. Without limiting the generality of the foregoing, in no event shall
Buyer be deemed to have failed to maintain the Initial Buyer Percentage or the
Step Three Buyer Percentage, as the case may be, if, with respect to any
Dilutive Event that decreases the Buyer Percentage to below the Initial Buyer
Percentage or the Step Three Buyer Percentage, Buyer has provided a written
notice to Issuer of its desire to acquire Additional Shares in accordance with
Section 2.4(b).
     6.3 Confidentiality. Issuer reserves the right to exclude any director or
manager nominated by Buyer from access to any information or meeting or portion
thereof if and to the extent that such information or meeting or portion thereof
relates primarily to matters or circumstances involving a direct conflict of
interest between Issuer and Buyer or between Issuer and the director or manager
if Issuer’s external counsel, acting reasonably, provides a legal opinion that
access to such information or meeting would result in a breach by the director
or manager of his/her fiduciary duties to Issuer.
     6.4 Corporate Opportunities. Issuer and Buyer acknowledge and agree that as
of the date of this Agreement there is no substantial business competition
between them, but that they may become more substantial competitors in future,
whether as a result of Issuer’s mergers with or acquisitions of other businesses
or entities or otherwise. Issuer and Buyer agree that, insofar as any of
(i) Buyer’s nominees to the Board and management of Issuer, and (ii) Issuer’s
nominee to the board of directors of Buyer, are presented with corporate
opportunities that may be opportunities for both Issuer and Buyer, he shall:
          (a) fully satisfy his fiduciary obligations to both Issuer and Buyer
with respect to the corporate opportunity;
          (b) not be liable to Issuer or Buyer or their respective stockholders
with respect to the corporate opportunity;
          (c) be deemed to have acted in good faith and in a manner he
reasonably believed to be in the best interests of both Issuer and Buyer; and
          (d) not have violated his duty of loyalty to Issuer or Buyer or their
respective stockholders, provided that he acts in good faith in a manner
consistent with the following policy:
          (e) any corporate opportunity expressly offered to him in his capacity
as a director or officer of one, but not both, of Issuer or Buyer shall belong
to whichever of Issuer or Buyer is the subject of the offer;
          (f) any other corporate opportunity offered to Buyer director
nominated by Issuer shall belong and first be offered to Issuer, which shall
consider it promptly;
          (g) any other corporate opportunity offered to a Issuer director or
officer nominated by Buyer shall belong and first be offered to Buyer, which
shall consider it promptly; and

20



--------------------------------------------------------------------------------



 



          (h) any corporate opportunity declined by either Issuer or Buyer shall
thereafter be offered to the other.
     For purposes of this Agreement, a “corporate opportunity” shall include
business opportunities that (i) Issuer or United Commercial Bank, a wholly-owned
subsidiary of Issuer (the “Bank”), or Buyer, as the case may be, is financially
able to undertake and (ii) fall within the then current lines of business of
Issuer, the Bank or Buyer, as the case may be.
6.5 No Managerial or Operational Control. The parties hereby confirm and agree
that, except for the rights specifically granted herein, in no event shall Buyer
or any Affiliate of Buyer have any managerial or operational control of Issuer.
If necessary, to avoid such control, Buyer shall take action requested by Issuer
under Section 2.2(b) hereof.
          SECTION 7. VOTING AGREEMENT
     7.1 In addition to the provisions of Section 2.2 above, during the
Standstill Period, Buyer shall vote and cause to be voted all Common Stock
Beneficially Owned by Buyer (i) for persons nominated and recommended by the
Board for election as directors of the Board and against any person nominated
for election as a director by any other Person and (ii) as otherwise directed by
the Board, so long as such vote (a) is not adverse to Buyer’s rights under this
Agreement or the Investment Agreement, (b) is not adverse to its rights as a
stockholder of Issuer, or (c) does not have a disproportionately adverse impact
on its interests. Upon completion of the First Closing, Buyer shall submit to
Issuer Voting Agreement executed by Buyer in the form attached hereto as
Exhibit A.
          SECTION 8. OTHER PROVISIONS
     8.1 Term and Termination.
          (a) This Agreement shall become effective upon completion of the First
Closing as set forth in the Investment Agreement and thereafter continue in full
force and effect until terminated pursuant to this Section 8.1.
          (b) In the event that the Investment Agreement shall have been
terminated at any time after the First Closing but before the Third Closing
pursuant to Sections 7.01(a) or (b) of the Investment Agreement, this Agreement
shall survive such termination and continue in full force and effect; provided,
however, that:
               (i) Sections 2.1, 2.2 and 2.3 shall cease to have to any force or
effect after the second (2nd) anniversary of the date of the First Closing;
               (ii) Sections 3.1, 3.2 and 3.3 shall cease to have to any force
or effect after the first to occur of (x) the first (1st) anniversary of the
Second Closing and (y) the first (1st) anniversary of the termination date of
this Agreement; and
               (iii) Section 4 shall for purposes for this Section 8.1(b) be
deemed to be amended with effect as of such termination of the Investment
Agreement such that, notwithstanding anything in Section 4 relating to Buyer’s
right to request registration of Subject Securities during the Standstill
Period, Buyer shall, immediately upon and from time to time after the first to
occur of (x) the first (1st) anniversary of the Second Closing and (y) the first
(1st) anniversary of the termination date of this Agreement, become entitled to
exercise its rights under Section 4; provided that the foregoing amendment shall
not in any way affect the validity or enforceability of the other provisions of
Section 4.

21



--------------------------------------------------------------------------------



 



          (c) In the event that the Investment Agreement shall have been
terminated by Buyer at any time after the First Closing but before the Third
Closing pursuant to Sections 7.01(c) or (d) of the Investment Agreement, this
Agreement shall terminate automatically without any action on either party;
provided, however, that:
               (i) Section 4 shall for purposes for this Section 8.1(b) be
deemed to be amended with effect as of such termination of the Investment
Agreement such that, notwithstanding anything in Section 4 relating to Buyer’s
right to request registration of Subject Securities during the Standstill
Period, Buyer shall, immediately upon and from time to time after such
termination of this Agreement, be entitled exercise its rights under Section 4;
provided that the foregoing amendment shall not in any way affect the validity
or enforceability of the other provisions of Section 4; and
               (ii) Sections 2.4, 5, 6.1 (other than 6.1(d)), 6.2, 6.3, 6.4 and
8 (other than 8.2) shall survive such termination of this Agreement and shall
remain in full force and effect indefinitely.
          (d) In the event that the Investment Agreement shall have been
terminated by Issuer at any time after the First Closing but before the Third
closing pursuant to section 7.01(c) or (d) of the Investment Agreement, this
Agreement shall terminate automatically without any action on either party;
provided, however, that:
               (i) Section 4 shall survive such termination of this Agreement
and remain in full force and effect until such date as all Subject Securities
shall have been resold, and shall for purposes for this Section 8.1 be deemed to
be amended with effect as of such termination of this Agreement such that Buyer
shall, after the expiration of the Standstill Period, retain the right to make
three (3) requests for Demand Registration pursuant to Sections 4.1; provided
that the foregoing amendment shall not in any way affect the validity or
enforceability of the other provisions of Section 4; provided, further, that
Section 4.7 shall survive such termination of this Agreement and shall remain in
full force and effect throughout the earlier to end of the period described in
Section 4.7(a) and that Section 4.9 shall survive such termination of this
Agreement and shall remain in full force and effect indefinitely;
               (ii) Sections 2.1, 2.2, 2.3, 3.1, 3.2, 3.3, 6.1(d), 6.3, 6.4, 6.5
and 7 shall survive such termination of this Agreement and shall remain in full
force and effect until the expiration of the Standstill Period; and
               (iii) Section 8 (other than 8.2) shall survive such termination
of this Agreement and shall remain in full force and effect indefinitely.
     8.2 Business Cooperation. Consistent with FRB guidelines regarding business
cooperation, customer referrals and co-branding prior to completion of the Third
Closing, Issuer and Buyer agree that the parties will negotiate in good faith to
enter into agreements regarding strategic opportunities in China and the US in
areas, including, but not limited to, trade finance, remittance services, loan
referrals, interbank businesses, ATM network sharing and customer referrals.
     8.3 No Assignment. The parties’ respective rights and obligations pursuant
to this Agreement may not be transferred, assigned or delegated by either Buyer
or Issuer without the prior written consent of the other. Any attempted
transfer, assignment or delegation in violation of the foregoing shall be void.

22



--------------------------------------------------------------------------------



 



     8.4 Governing Law; Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of the State of California, without
reference to California’s conflict of law principles; provided, however, that
this Section 8.4 shall be governed by and interpreted in accordance with the
Federal Arbitration Act of the United States, 9 U.S.C. §§ 1 et seq. Any dispute,
claim, controversy or difference regarding the interpretation or validity or
performance of, or otherwise arising out of or relating to, this Agreement
(“Dispute”), shall be finally and conclusively decided by binding arbitration in
accordance with the Rules of Arbitration of the International Chamber of
Commerce (“ICC”) by an Arbitral Tribunal consisting of three arbitrators
appointed in accordance with those Rules. The language of the arbitration shall
be English and Mandarin Chinese. The venue for the hearings of the arbitration
shall be Hong Kong. The parties shall bear in equal shares any fees and expenses
of the Arbitral Tribunal and of the ICC; provided that the Arbitral Tribunal
shall have the authority to award, as part of the Arbitral Tribunal’s decision,
to the prevailing party its costs and expenses of the arbitration proceeding,
including reasonable attorneys’ and experts’ fees. The Arbitral Tribunal shall
render its award based on the explicit terms of this Agreement; and in instances
where it is silent, on the basis of strict principles consistent with the terms
of the Agreement. The Arbitral Tribunal shall be bound by strict rules of law in
making its decision, and may not pronounce judgment on equitable principles or
the basis of ex aqueo et bono. The Arbitral Tribunal shall have the authority to
include in its award a decision binding upon the parties enjoining them to take
or refrain from taking specific action with respect to the Dispute or declaring
their rights, responsibilities and liabilities as to the Dispute. The Arbitral
Tribunal shall state the reasons for its decision in writing in the award it
issues. Judgment on the award rendered by the Arbitral Tribunal may be entered
by any court having jurisdiction. Each of the parties hereby irrevocably submits
to the personal jurisdiction of, and irrevocably waives objection to the laying
of venue (including a waiver of any argument of forum non conveniens or other
principles of like effect) in, the state and federal courts located in San
Francisco, California, USA and/or the courts of Hong Kong, for the purposes of
any action commenced in aid of an arbitration hereunder, or for entry of
judgment upon the Arbitral Tribunal’s award. Each of the parties consents that
all service of process may be made by delivery of the summons and complaint by
certified or registered mail, return receipt requested, or by messenger,
directed to it at its address for notices set forth in Section 8.7 hereof, and
that service so made shall be deemed to have been made as of the date of the
receipt indicated in the certification, signed and returned postal receipt, or
other proof of service applicable to the method of service employed.
     8.5 Enforcement of Agreement. The parties hereto agree that irreparable
damage would occur in the event that this Agreement were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that, notwithstanding anything to the contrary, the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions thereof in any court of the
United States or any state having jurisdiction, and for that purpose each party
hereto irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts located in San Francisco, California, USA and irrevocably waives
any objection to venue (including hereby waiving any argument of forum
nonconveniens or principles of similar effect) in such courts, this being in
addition to any other remedy to which they are entitled at law or in equity.
     8.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

23



--------------------------------------------------------------------------------



 



     8.7 Titles and Subtitle Verification. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
     8.8 Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified; (ii) when sent by confirmed
electronic mail, with verification of receipt, or facsimile, in either case if
sent during normal business hours of the recipient; if not, then on the next
business day; (iii) three days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or (iv) one day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to a
party at such party’s address set forth on the signature page hereof or at such
other address, electronic or otherwise, as such party shall designate by ten
days’ advance written notice to the other party.
     8.9 Severability. If one or more provisions of this Agreement, together
with the Merger Agreement, are held to be unenforceable under applicable law, in
whole or in part, the unenforceable portion of such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such unenforceable portion were so excluded and shall be enforceable in
accordance with its terms.
     8.10 Entire Agreement; Amendment; Waiver. This Agreement, together with the
Investment Agreement and the Voting Agreement, constitutes the full and entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof, and supersedes any and all prior negotiations,
correspondence, understandings and agreements among the parties respecting the
subject matter hereof. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of Issuer and Buyer.
     8.11 Language. The parties confirm and agree that both the English and
Chinese versions of this Agreement shall have the same effect and be controlling
in all respects and that neither is prepared for reference or accommodation
purposes.
[SIGNATURE PAGE FOLLOWS]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  UCBH HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
           
 
  Address:   555 Montgomery Street    
 
      San Francisco, CA 94111    
 
           
 
  E-mail:        
 
           
 
  Fax:        
 
           
 
                CHINA MINSHENG BANKING CORP., LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
           
 
  Address:   No. 2 Fuxingmennei Avenue    
 
      Xicheng District    
 
      Beijing, 100031 China    
 
           
 
  E-mail:        
 
           
 
  Fax:        
 
           

 